


Exhibit 10.17

WATTS WATER TECHNOLOGIES, INC.

 

Non-Employee Director Compensation

 

The annual compensation payable by Watts Water Technologies, Inc. to
non-employee Directors as determined by the Board of Directors of the
Corporation on December 14, 2009 and effective as of January 1, 2010 is as
follows:

 

·                  $60,000 annual retainer;

 

·                  Annual grant of restricted stock under the Corporation’s 2004
Stock Incentive Plan with a fair market value on the date of grant equal to
$60,000 and which shall vest in full on the first anniversary of the date of
grant and shall be subject to such other terms and conditions as shall be
determined by the Board;

 

·                  The Chairman of the Board shall receive an additional annual
retainer of $20,000;

 

·                  The Chairman of the Audit Committee shall receive an
additional annual retainer of $15,000;

 

·                  The Chairman of the Compensation Committee shall receive an
additional annual retainer of $10,000;

 

·                  The Chairman of the and the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $5,000; and

 

·                  There shall be no additional compensation paid for
participation in Board or committee meetings.

 

--------------------------------------------------------------------------------
